DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed October 28, 2020. As directed by the amendment: Claims 4, 5, 12, 15, 17, 19, and 20 have been amended. Claims 1-21 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 2011/0144703), herein referred to as Krause, and in view of Nelson et al. (US 8,961,516), herein referred to as Nelson.
Regarding claim 1, Krause discloses an apparatus (10) (figure 3) for generating active compression of bone segments (Abstract) comprising a distal bone engagement portion (11), a proximal bone engagement portion (12), a helical strut (see figure 6 below) interposed between the proximal bone engagement portion (12) and the distal bone engagement portion (11) formed by a perforation (8) through a sidewall of the apparatus (figure 6), and a plurality of radial deformation limiting features (see figure 6 below) formed along a length of the helical strut (see figure 6 below), each radial deformation limiting feature of the plurality of radial deformation limiting feature formed by an asymmetrically shaped receiving portion (see figure 6 below) and a corresponding asymmetrically shaped protruding portion (see figure 6 below) defined by opposing sides of the helical strut (see figure 6 below).

    PNG
    media_image1.png
    425
    721
    media_image1.png
    Greyscale


Furthermore, Nelson teaches wherein a radial deformation limiting feature (see figure 115 below) formed by an asymmetrically shaped receiving portion (see figure 115 below) and a corresponding asymmetrically shaped protruding portion (see figure 115 below) defined by opposing sides of the helical strut (9202), a first linear side of the receiving portion (see figure 115 below) and a corresponding first linear side of the protruding portion (see figure 115 below) and a second linear side of the receiving portion (see figure 115 below) and a corresponding second linear side of the protruding portion (see figure 115 below), opposite of the first linear sides of the receiving and protruding portions (see figure 115 below), sloped in a same direction relative to a longitudinal central axis of the apparatus (see figure 115 below) and non-parallel to one another (see figure 115 below). In addition, Nelson teaches various cross-sectional shapes of the receiving and protruding portions.

    PNG
    media_image2.png
    520
    756
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krause’s plurality of radial deformation limiting features with a first linear side of the receiving portion and a corresponding first linear side of the protruding portion and a second linear side of the receiving portion and a corresponding second linear side of the protruding portion, opposite of the first linear sides of the receiving and protruding portions, sloped in a same direction relative to a longitudinal central axis of the apparatus and non-parallel to one another as taught by Nelson, since such a modification would provide alternative radial deformation limiting features that would vary/change the flexibility along the length of the shaft, wherein such shapes are considered functional equivalent. 

Regarding claim 3, the modified Krause’s apparatus has wherein the proximal bone engagement portion (12 of Krause) comprises an exterior diameter (figures 3 and 4 of Krause) that is greater than an exterior diameter of the helical strut (figures 3 and 4 of Krause).
Regarding claim 4, the modified Krause’s apparatus discloses all the features/elements as claimed including the perforation but lacks wherein the perforation is form through the sidewall perpendicular to a longitudinal central axis of the apparatus and parallel to a radial direction of a shaft of the apparatus. 
However, Krause teaches in an alternative embodiment, the perforation (160) (figures 20-22) is form through the sidewall (figures 20-22) perpendicular to a longitudinal central axis of the apparatus (considered as a longitudinal axis) and parallel to a radial direction of a shaft of the apparatus (figures 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Krause’s apparatus having a perforation with wherein the perforation is form through the sidewall perpendicular to a longitudinal central axis of the apparatus and parallel to a radial direction of a shaft of the apparatus as taught by Krause, since such a modification would vary/change the flexibility along the length of the shaft (¶18).
Regarding claim 5, the modified Krause’s apparatus has wherein the perforation (9202 of Nelson) comprises a non-uniform width (see figure 115 of Nelson above) 
Regarding claim 6, the modified Krause’s apparatus has wherein the helical strut comprises a superelastic alloy (col. 5, ll. 65-66 of Nelson).
Regarding claim 7, the modified Krause’s apparatus discloses all the features/elements as claimed but lacks wherein each radial deformation limiting feature of the plurality of radial deformation limiting features has only three linear sides.
However, Krause teaches a radial deformation limiting feature having only three linear sides (figure 14F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Krause’s plurality of radial deformation limiting features with only three linear sides as taught by Krause, since such a modification would provide an alternative radial deformation limiting features that would vary/change the flexibility along the length of the shaft, wherein such shapes are considered functional equivalent as Krause clearly contemplates additional slot patterns.
Regarding claim 8, the modified Krause’s apparatus has wherein each radial deformation limiting feature of the plurality of radial deformation limiting features has from 4 to 9 linear sides (figure 115 of Nelson).
Regarding claim 9, the modified Krause’s apparatus has wherein a first linear side of a receiving portion of a first radial deformation limiting feature of the plurality of radial deformation limiting features comprises a longitudinal length limiting projection (see figure 115 of Nelson above) that engages a corresponding longitudinal length 
Regarding claim 10, the modified Krause’s apparatus discloses all the features/elements as claimed but lacks a detailed description on wherein a dimension between the longitudinal length limiting projection of the first linear side of the receiving portion and the longitudinal length limiting projection of the first linear side of the protruding portion is in a range of 0.010 to 0.100 inch.
However, Krause teaches an understanding that the slot width may vary which naturally affects the flexibility and longitudinal deformation (¶75, ¶77) and further teaches an understanding of the forces Involved and how the different patterns affect the torsional and compressive forces generated (¶17, ¶85). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Krause’s apparatus with wherein a dimension between the longitudinal length limiting projection of the first linear side of the receiving portion and the longitudinal length limiting projection of the first linear side of the protruding portion is in a range of 0.010 to 0.100 inch, since such a modification is considered routine experimentation to provide a screw of sufficient flexibility and strength to perform as needed for the various anatomical locations.
Regarding claim 11, the modified Krause’s apparatus wherein the distal bone engagement portion (11 of Krause) comprises a helical thread (14 of Krause) wrapped in an opposite direction than a direction in which the helical strut is wrapped (see figure 6 of Krause above).

Yet, Krause lacks wherein a shape of the receiving portion dissimilar to a shape of the protruding portion, a first linear side of the receiving portion and a corresponding first linear side of the protruding portion and a second linear side of the receiving portion and a corresponding second linear side of the protruding portion, opposite of the first linear sides of the receiving and protruding portions, sloped in a same direction relative to a longitudinal central axis of the apparatus and non-parallel to one another. However, Krause teaches an understanding that the slot width may vary which naturally affects the flexibility and longitudinal deformation (¶75, ¶77) and further teaches an understanding of the forces Involved and how the different patterns affect the torsional and compressive forces generated (¶17, ¶85).
Furthermore, Nelson teaches a shape of a receiving portion (see figure 115 above) dissimilar to a shape of the protruding portion (see figure 115 above), a first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krause’s receiving and protruding portions with a shape of the receiving portion dissimilar to a shape of the protruding portion, a first linear side of the receiving portion and a corresponding first linear side of the protruding portion and a second linear side of the receiving portion and a corresponding second linear side of the protruding portion, opposite of the first linear sides of the receiving and protruding portions, sloped in a same direction relative to a longitudinal central axis of the apparatus and non-parallel to one another as taught by Nelson, since such a modification would provide alternative radial deformation limiting features that would vary/change the flexibility along the length of the shaft, wherein such shapes are considered functional equivalent.
Regarding claim 13, the modified Krause’s apparatus has wherein the distal bone engagement portion (11 of Krause) comprises threads (14 of Krause).

Regarding claim 15, the modified Krause’s apparatus discloses all the features/elements as claimed including the perforation but lacks wherein the perforation is form through the sidewall perpendicular to a longitudinal central axis of the apparatus and parallel to a radial direction of a shaft of the apparatus.
However, Krause teaches in an alternative embodiment, the perforation (160) (figures 20-22) is form through the sidewall (figures 20-22) perpendicular to a longitudinal central axis of the apparatus (considered as a longitudinal axis) and parallel to a radial direction of a shaft of the apparatus (figures 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Krause’s apparatus having a perforation with wherein the perforation is form through the sidewall perpendicular to a longitudinal central axis of the apparatus and parallel to a radial direction of a shaft of the apparatus as taught by Krause, since such a modification would vary/change the flexibility along the length of the shaft (¶18).
Regarding claim 16, the modified Krause’s apparatus has wherein the helical strut comprises an alloy of over 50 percent nickel (col. 5, ll. 65 of Nelson).
Regarding claim 17, the modified Krause’s apparatus has wherein the first linear side of a receiving portion of a first radial deformation limiting feature of the plurality of radial deformation limiting features comprises a longitudinal length limiting projection 
Regarding claim 18, the modified Krause’s apparatus discloses all the features/elements as claimed but lacks a detailed description on wherein a dimension between the longitudinal length limiting projection of the first linear side of the receiving portion and the longitudinal length limiting projection of the first linear side of the protruding portion is in a range of 0.010 to 0.200 inch.
However, Krause teaches an understanding that the slot width may vary which naturally affects the flexibility and longitudinal deformation (¶75, ¶77) and further teaches an understanding of the forces Involved and how the different patterns affect the torsional and compressive forces generated (¶17, ¶85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Krause’s apparatus with wherein a dimension between the longitudinal length limiting projection of the first linear side of the receiving portion and the longitudinal length limiting projection of the first linear side of the protruding portion is in a range of 0.010 to 0.200 inch, since such a modification is considered routine experimentation to provide a screw of sufficient flexibility and strength to perform as needed for the various anatomical locations.
Regarding claim 19, the modified Krause’s apparatus has wherein the second linear side of the receiving portion of the first radial deformation limiting feature of the plurality of radial deformation limiting features comprises a longitudinal length limiting projection (see figure 115 of Nelson above) that engages a corresponding longitudinal .

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2011/0144703).
Regarding claims 20, 21, Krause discloses an apparatus (10) (figure 3) for generating active compression of bone segments (Abstract) comprising a distal bone engagement portion (11), a proximal bone engagement portion (12), a helical strut (see figure 6 above) interposed between the proximal bone engagement portion (12) and the distal bone engagement portion (11) formed by a perforation (8) through a sidewall of the apparatus (figure 6).
Yet, Krause lacks a detailed description on the helical strut configured to (i.e. capable of) allow a longitudinal deformation of the apparatus in a range of 1 to 10 millimeters, and a tensile force in a range of 10 to 1000 Newton generated between the distal bone engagement portion and the proximal bone engagement portion when the apparatus transforms from a longitudinally lengthened stressed state to a longitudinally compressed substantially relaxed state, and wherein the apparatus withstands a torsional force in a range of 0.1 to 6 Newton-meters.
However, Krause teaches an understanding that the slot width may vary which naturally affects the flexibility and longitudinal deformation (¶75, ¶77) and further teaches an understanding of the forces Involved and how the different patterns affect the torsional and compressive forces generated (¶17, ¶85). 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, 15, and 16 of co-pending Application No. 15/831,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 7-11, under 35 U.S.C. 103, of the Remarks are directed to claims 1, 12, and 20 and the references Krause and Nelson. Applicant argues on page 9 of the Remarks that “First, it is noted from the annotated Fig. 6 above that the Examiner is relying on the linear surfaces of two different protruding portions and two different receiving portions instead of the linear surfaces of just one protruding portion and one receiving portion as claimed. In other words, in the attempt to meet the claim, the Examiner is relying on a pair of protruding portions and a pair of receiving portions that mate with each other, respectively, instead of just one protruding portion and one receiving portion mating with each other as claimed.” However, the Examiner respectfully disagrees because as generally claimed, Nelson teaches a first linear side of the receiving portion (see figure 115 above) and a corresponding first linear side of the protruding portion (see figure 115 above) and a second linear side of the receiving 
Applicant argues on page 9 of the Remarks that “Second, the Examiner is not relying on the "side" surfaces of the receiving/protruding portions of Nelson; rather, the Examiner is relying on the bottom/top surfaces of the receiving/protruding portions of Nelson”. However, the Examiner notes that applicant has not further defined what is considered as a top surface, a bottom surface, and side surfaces of each receiving/protruding portions. Thus, under broadest reasonable interpretation, a bottom/top surface could be interpreted as a side surface. 
Applicant argues on page 9 of the Remarks that “Lastly, to the extent that the Examiner considers relying on one or more of the interlocking shapes of Fig. 115 of Nelson to meet the claim, none have first and second linear sides of a protruding and receiving portion that are (1) sloped in a same direction relative to a longitudinal central axis of the apparatus and (2) non-parallel to one another, both as claimed.” However, the Examiner respectfully disagrees because as generally claimed, Nelson teaches first and second linear sides of a protruding and receiving portion (see figure 15 above) that are (1) sloped in a same direction (e.g. downward/upward direction) relative to a 
Applicant argues on page 11 of the Remarks that “it is submitted that Independent Claim 20 cannot be properly rejected based on the combination of Krause and Nelson”. The Examiner notes that claim 20 was rejected as being obvious under Krause alone. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775